Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on February 22, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,346838 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
In light of the terminal disclaimer filed on February 22, 2022 and approved February 22, 2022, claims 25-41 stands allowed.
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is as used in parent application is U.S. Patent Application Publication No. 2012/0123940 A1 to Killian et al (hereinafter “Killian”) and U.S. Patent Application No. 2010/0131397 A1 to Killian et al (hereinafter “Killian”).
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on pages 1-46 of the specification. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term “is susceptible to various meanings, …the 
The primary reference Killian describes and provides A method and system of transferring value from a payer participant of a first online community website to a payee participant of a second online community website through a payment account translation system is provided. The method includes initiating a first payment request, validating that the payer and payee are registered participants of the online community, translating the payer alias into a payer pseudo-account number using business rules and community participant profiles associated with the community website from which the payment request is made, and mapping the payer pseudo-account number to a respective funding/repository account primary account number (PAN)
Killian however does not at least teach or suggest: “determining, by the remote payment management system, that the primary account number is associated with a second payer system different from the first payer system based upon decrypting the primary account number to retrieve account information; based on the determining that the primary account number is associated with the second payer system, translating, by the remote payment management system, the primary account number to a primary account number associated with the payer ID of the selected first payer system, wherein the translation includes utilizing transaction records from previous transactions to derive the primary account number associated with the selected first payer system as recited in independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion

The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure.
Killian et al (U.S. Patent Application Publication No. 2010/0131397 A1) 
Stoudt (U.S. Patent Application Publication No. 2007/0130111 A1)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.